UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05992 Japan Smaller Capitalization Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York (Address of principal executive offices) (Zip code) Mr. Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:February 28 Date of reporting period:July 1, 2010 – June 30, 2011 Item 1.Proxy Voting Record PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2011 JAPAN SMALLER CAP FUND (A/C# 60000426) COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES AIN PHARMACIEZ INC (9627) 29-Jul-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT ZAPPALLAS INC (3770) 29-Jul-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 6 Allow Board to Authorize Use of Compensation-based Stock Option for Directors MGMT WITH MANAGEMENT ASKUL CORP (2678) 04-Aug-10 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Details of Compensation as Stock Options for Directors MGMT WITH MANAGEMENT HONEYS CO LTD (2792) 25-Aug-10 AGM Vote For the Proposal 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT MIMASU SEMICONDUCTOR IND (8155) 26-Aug-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT TOYO TANSO CO LTD (5310) 27-Aug-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Business Lines, Reduce Term of Office of Directors to One Year MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT DON QUIJOTE CO (7532) 28-Sep-10 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT SHO-BOND HLDGS CO LTD (1414) 28-Sep-10 AGM Vote For All Except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT 2 Amend Articles to: Change Company's Location to Chuo Ward, Tokyo MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT SHIMACHU CO (8184) 25-Nov-10 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT DWANGO CO LTD (3715) 21-Dec-10 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT MTI LTD (9438) 23-Dec-10 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Details of Compensation as Stock Options for Directors MGMT WITH MANAGEMENT PARK24 CO. LTD (4666) 26-Jan-11 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Approve the absorption-type company split agreement MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT AGAINSTMANAGEMENT 6 Approve Details of Compensation as Stock Options for Directors and Corporate Auditors MGMT WITH MANAGEMENT H.I.S. CO (9603) 27-Jan-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT GMO INTERNET INC (9449) 25-Mar-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Reduction of Stated Capital, Approve Earned Appropriation Reduction MGMT WITH MANAGEMENT 3 Amend Articles to: Set Record Dates to End of March, June, September, and December for Dividends, Allow Board to Authorize Use of Appropriation of Retained Earnings MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Directors MGMT WITH MANAGEMENT 7 Approve Stock-for-Stock Exchange with CLICK SECURITIES, INC. In Order To Make CLICK SECURITIES GMO's Wholly- Owned Subsidiary MGMT WITH MANAGEMENT HORIBA LTD (6856) 26-Mar-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT OTSUKA CORP (4768) 29-Mar-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors MGMT WITH MANAGEMENT NORITZ CORP (5943) 30-Mar-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend the Articles of Incorporation MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT RAKUTEN INC (4755) 30-Mar-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Authorize Use of Stock Options, and Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT YAMAZAKI BAKING (2212) 30-Mar-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT HEIWADO CO LTD (8276) 19-May-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT AEON DELIGHT CO LTD (9787) 24-May-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT FELISSIMO CORP (3396) 25-May-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT MINISTOP CO LTD (9946) 25-May-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT ABC-MART INC (2670) 26-May-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT DAISEKI CO (9793) 26-May-11 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT WARABEYA NICHIYO CO (2918) 26-May-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT PARCO CO LTD (8251) 28-May-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT TRUSCO NAKAYAMA CORP (9830) 10-Jun-11 AGM Vote For All except Vote Against 3 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT TAIHO KOGYO CO (6470) 15-Jun-11 AGM Vote For All Except Vote Against 4, 7 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions, Reduce Board Size to 10, Increase Auditors Board Size to 5 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST MANAGEMENT TOKAI RIKA CO LTD (6995) 15-Jun-11 AGM Vote For All Except Vote Against 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Board Size to 16, Adopt Reduction of Liability System for Outside Directors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Authorize Use of Stock Options, and Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT 7 Approve Changes on the Stock Option Plans Authorized in the Previous Meetings Due to Adopting an Executive Officer System MGMT WITH MANAGEMENT 8 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT YASKAWA ELECTRIC CORP (6506) 16-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT MISUMI GROUP INC (9962) 17-Jun-11 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Retained Earnings MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT NISSIN KOGYO (7230) 17-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT RICOH LEASING CO (8566) 17-Jun-11 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT THK CO LTD (6481) 18-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 6 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT FUJI OIL CO LTD (2607) 21-Jun-11 AGM Vote For All except Vote Against 3, 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT HITACHI CHEM CO (4217) 21-Jun-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT KINTETSU WORLD EXPRESS INC (9375) 21-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT NEC MOBILING LTD (9430) 21-Jun-11 AGM Vote For All Proposals 1 Amend Articles to: Expand Business Lines, Change Company's Location to Chiyoda-ku, Tokyo MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT YAOKO CO LTD (8279) 21-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT FOSTER ELECTRIC CO (6794) 22-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT FUJIMI INC (5384) 22-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT FUNAI ELECTRIC CO (6839) 22-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT HITACHI METALS LTD (5486) 22-Jun-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT ITOCHU TECHNO SOLUTIONS CORP (4739) 22-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT MIE BANK LTD/ THE (8374) 22-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT OSAKA SECS EXCHANGE CO (8697) 22-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT PALTAC CORP (8283) 22-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SQUARE ENIX CO (9684) 22-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT TOMEN DEVICES CORP (2737) 22-Jun-11 AGM Vote For All except Vote Against 2, 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 5 Amend the Compensation to be received by Corporate Auditors MGMT WITH MANAGEMENT TORII PHARM CO LTD (4551) 22-Jun-11 AGM Vote For All except Vote Against 3, 5 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT CHIYODA CORP (6366) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT FUJI SEAL INTL INC (7864) 23-Jun-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT FURUKAWA-SKY ALUM CORP (5741) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT GOLDCREST CO LTD (8871) 23-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT HOGY MEDICAL CO LTD (3593) 23-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT KAKAKU.COM INC (2371) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT MARUWA CO LTD (5344) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT MESSAGE CO LTD (2400) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT MIRACA HLDGS INC (4544) 23-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Allow Board to Authorize Use of Stock Options, and Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT MUSASHI SEIMITSU IND CO (7220) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT NEC NETWK & SYS INTEG CORP (1973) 23-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT ROHTO PHARM CO LTD (4527) 23-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT SANSHIN ELEC CO (8150) 23-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT T-GAIA CORP (3738) 23-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT TOSHIBA TEC CORP (6588) 23-Jun-11 AGM Vote Against All except Vote For 2 Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 2 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT TOYODA GOSEI CO (7282) 23-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT BANK OF IWATE LTD/THE (8345) 24-Jun-11 AGM Vote For All except Vote Against 6 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Disclosure of Shareholder Meeting Materials on the Internet MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Retiring Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Corporate Officers MGMT AGAINST MANAGEMENT DAIBIRU CORP (8806) 24-Jun-11 AGM Vote For All except Vote Against 2, 3, 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT DAIICHIKOSHO CO LTD (7458) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT DAINIPPON SUMITOMO PHARMA (4506) 24-Jun-11 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT DISCO CORP (6146) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 5 Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT FUYO GENERAL LEASE CO LTD (8424) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT HINO MOTORS LTD (7205) 24-Jun-11 AGM Vote Against All except Vote For 1, 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Options MGMT AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT HOKUETSU KISHU PAPER CO (3865) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Approve Revisions to Remunerations, andAuthorize Use of Compensation-based Stock Option MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT IT HLDGS CORP (3626) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT JAPAN AVIATION ELEC IND (6807) 24-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT KAWASAKI K.K. LTD (9107) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT KEIHIN CORP (7251) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT KOMERI CO (8218) 24-Jun-11 AGM Vote For All except Vote Against 6 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT 6 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT MEGACHIPS CORP (6875) 24-Jun-11 AGM Vote For All except Vote Against 2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT MITSUI MATSUSHIMA CO (1518) 24-Jun-11 AGM Vote For All except Vote Against 3 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT MOSHI MOSHI HOTLINE INC (4708) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT NITTA CORP (5186) 24-Jun-11 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT SAINT MARC CO (3395) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT SAN-IN GODO BK LTD/THE (8381) 24-Jun-11 AGM Vote For All except Vote Against 4, 6 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to:Reduce Board Size to 10 and other MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT 6 Approve Revisions of Compensation as Stock Options for Directors and Corporate Auditors, and of the Details of the Share Acquisition Rights MGMT AGAINST MANAGEMENT SATO CORP (6287) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Transfer of Operations to a Newly Created Subsidiaries and Wholly-Owned Subsidiary and Create a Holding Company Structure MGMT WITH MANAGEMENT 3 Amend Articles to: Change Official Company Name to SATO HOLDINGS CORPORATION, Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 5 Appoint a Corporate Auditor MGMT WITH MANAGEMENT SEKISUI PLASTICS CO (4228) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT SKY PERFECT JSAT CORP (9412) 24-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SUMITOMO FORESTRY (1911) 24-Jun-11 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT YUKEN KOGYO CO LTD (6393) 24-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT SUNDRUG CO LTD (9989) 25-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT MATSUI SECS CO (8628) 26-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT FERROTEC CORP (6890) 27-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT HITACHI KOKUSAI ELEC INC (6756) 27-Jun-11 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT NIPPO CORP (1881) 27-Jun-11 AGM Vote Against All except Vote For 1 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT ADEKA CORP (4401) 28-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT DAICEL CHEMICAL INDS (4202) 28-Jun-11 AGM Vote For All except Vote Against 6 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Change Official Company Name to Daicel Corporation MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT EXEDY CORP (7278) 28-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT FUJITSU GENERAL LTD (6755) 28-Jun-11 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT NETUREN CO LTD (5976) 28-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT NIHON ESLEAD CORP (8877) 28-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT NIHON KOHDEN CORP (6849) 28-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Establish Articles Related to Supplementary Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT NSD CO LTD (9759) 28-Jun-11 AGM Vote For All Proposals 1 Amend Articles to: Adopt Reduction of Liability System for Outside Directors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Authorize Use of Stock Options, and Allow Board to Authorize Use of Stock Option Plan for Corporate Officers MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT SEINO HLDGS CO LTD (9076) 28-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Allow Board to Authorize Use of Free Share Purchase Warrants as Anti-Takeover Defense Measure MGMT AGAINST MANAGEMENT SUMITOMO REAL EST. SALES (8870) 28-Jun-11 AGM Vote For All except Vote Against 2, 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT TOC CO., LTD (8841) 28-Jun-11 AGM Vote For 1, Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT ACCORDIA GOLF CO (2131) 29-Jun-11 AGM Vote For the Proposal 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT AICHI BANK LTD/THE (8527) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT BENEFIT ONE INC (2412) 29-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT COMSYS HLDGS CORP (1721) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT DAISO CO LTD (4046) 29-Jun-11 AGM Vote For All except Vote Against 3 1 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT FUJI MACHINE MFG CO (6134) 29-Jun-11 AGM Vote For All except Vote Against 1, 5 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT HANWA CO LTD (8078) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT HISAKA WORKS LTD (6247) 29-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT JAPAN DIGITAL LAB CO (6935) 29-Jun-11 AGM Vote For All except Vote Against 1, 2 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT J-OIL MILLS INC (2613) 29-Jun-11 AGM Vote For All except Vote Against 6 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Allow Board to Authorize Use of Free Share Purchase Warrants as Anti-Takeover Defense Measure In Order To Renew the Measure MGMT AGAINST MANAGEMENT KAKEN PHARM CO (4521) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KANSAI PAINT CO (4613) 29-Jun-11 AGM Vote For All except Vote Against 1, 6 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT 2 Amend Articles to: Reduce Board Size to 11 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT KEIYO BANK LTD/THE (8544) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Retirement Allowance for Retiring Corporate Officers, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Authorize Use ofCompensation-based Stock Option Plan for Directors Excluding Regular Compensation MGMT WITH MANAGEMENT KOATSU GAS KOGYO CO (4097) 29-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Retirement Allowance for Retiring Corporate Officers, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KOSE CORP (4922) 29-Jun-11 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT MARUDAI FOOD CO (2288) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT MITSUBISHI UFJ L&F (8593) 29-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT MITSUI MINING & SMELTING (5706) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT MORINAGA MILK IND (2264) 29-Jun-11 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT MUSASHINO BANK LTD/THE (8336) 29-Jun-11 AGM Vote For All except Vote Against 5, 6 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors and Corporate Auditors MGMT AGAINST MANAGEMENT 6 Allow Board to Authorize Use of Stock Option Plan for Directors MGMT AGAINST MANAGEMENT NIHON PARKERIZING CO (4095) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT NIPPON FLOUR MILLS CO (2001) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors and Retiring Corporate Auditors MGMT WITH MANAGEMENT OKINAWA ELEC PWR CO (9511) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT PACIFIC METALS CO (5541) 29-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SANKEI BLDG CO LTD/THE (8809) 29-Jun-11 AGM Vote For All except Vote Against 4, 5 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST MANAGEMENT SANKYU INC (9065) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SEKISUI CHEMICAL (4204) 29-Jun-11 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Issuance of Share Acquisition Rights as Stock Options MGMT WITH MANAGEMENT 5 Renewal of Policy Against Large Purchase of Shares of the Company (Takeover Defense Measure) MGMT AGAINST MANAGEMENT SENKO CO LTD (9069) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Allow Board to Authorize Use of Compensation-based Stock Option Plan for Executives and Managing Directors MGMT WITH MANAGEMENT SHINKO ELEC INDS (6967) 29-Jun-11 AGM Vote For All except Vote Against 2, 4, 5 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST MANAGEMENT 5 Amend the Compensation to be received by Corporate Auditors MGMT AGAINST MANAGEMENT TAIHEI DENGYO KAISHA (1968) 29-Jun-11 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT TAKASAGO THERMAL ENG (1969) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 6 Approve Retirement Allowance for Retiring Corporate Officers, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers, and Special Payment for Deceased CEO/Chairperson MGMT WITH MANAGEMENT 7 Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT TOEI CO LTD (9605) 29-Jun-11 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT TOPPAN FORMS CO (7862) 29-Jun-11 AGM Vote For All except Vote Against 3, 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3 Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT XEBIO CO LTD (8281) 29-Jun-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Authorize Use of Stock Options, Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Japan Smaller Capitalization Fund, Inc. By: /s/ Shigeru Shinohara Shigeru Shinohara President Date:August 23, 2011
